ELLISON, J.
This case was argued and submitted with that of Edwards against this defendant and in its principal points is governed by that case, decided at this term.
In this case plaintiff’s own testimony shows he had ample information to put him on inquiry as to a deed prior to his own. He bought the land from John 0. Griffin, his nephew, and testified that at the time of his purchase he “understood that his nephew had conveyed to the railway,” “but I don’t know that he had told me he had.” He distinctly stated, however, that he had heard of the former conveyance from the other parties.
But plaintiff seeks to avoid this on the ground, as stated in his brief, that he did go upon his inquiry and did not learn anything. The only inquiry he made was to examine the deed records and the deed being an unrecorded one he, of course, did not find it. It is altogether unreasonable to say 'that when one is put upon inquiry for an unrecorded deed that an examination at a place where it is known it can not be found would satisfy the quality of good faith which is required by the law. Wade on Notice, sec. 210. He should have inquired of his grantor, and if that was not satisfactory in result, he should have inquired of the reputed grantee. There being nothing disclosed in the record why he could not conveniently do this. When one has sufficient knowledge of the existence of a prior conveyance or title he can not stop short at an examination of the records when additional means of information are at hand.
Judgment is reversed and the cause remanded.
All concur.